                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

   UNITED STATES OF AMERICA                           §
                                                      §
   v.                                                 §    CRIMINAL NO. 4:18-CR-143 ALM
                                                      §
   JESSICA LYNN NELSON                                §


                  MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the above-referenced criminal action, this Court having heretofore

   referred the request for revocation of Defendant’s supervised release to the United States Magistrate

   Judge for proper consideration. The Court has received the Report of the United States Magistrate

   Judge pursuant to its order. Defendant having waived allocution before this Court as well as his

   right to object to the Report of the Magistrate Judge, the Court is of the opinion that the findings and

   conclusions of the Magistrate Judge are correct.

           It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the opinion

   of the Court. It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

   It is further ORDERED that Defendant be committed to the custody of the Bureau of Prisons to be

. imprisoned for a term of ten (10) months, with twelve (12) months supervised release to follow. The

   Court further recommends that Defendant’s term of imprisonment be carried out in FCI Carswell,

   if appropriate.

           IT IS SO ORDERED.

           SIGNED this 26th day of March, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
